Citation Nr: 1646066	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA), Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015), 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred in service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran's service treatment records are missing and the RO determined that they were lost.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The following analysis has been undertaken with this heightened duty in mind.

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran reported that his tinnitus has been ongoing for "years and years" but did not specify exactly when his tinnitus began. 

In September 2012 the Veteran was afforded a VA medical examination.  The examination was specific for an assessment of hearing loss and tinnitus.  The report indicates that the Veteran did not claim to be suffering from tinnitus and therefore no opinion as to service connection for tinnitus was given.  As a result of the VA examination the Veteran was granted service connection for hearing loss. but denied tinnitus.

The Veteran filed a Notice of Disagreement (NOD) in December 2012 in which he stated that he did not understand what the term tinnitus meant during his examination, mistaking the term for tendonitis of the knee.  The Veteran maintained that had he known the term meant buzzing or ringing noise in the ears he would have answered in the affirmative. 

In May 2015 the Veteran was afforded a second VA medical examination for tinnitus.  The medical opinion in the May 2015 examination conceded in service loud noise exposure based upon records of service in an artillery unit.  The majority of this opinion addressed and dismissed the Veteran's lack of understanding of the term tinnitus.  The examiner opined that the Audiologist conducting the 2012 examination would have explained the term "tinnitus" to the Veteran.  The examiner concluded by pointing out that the Veteran did not report any ringing or buzzing in the ears at a routine VA Audiological Examination in May of 2014, and that no ringing or buzzing is reported in the VA treatment records obtained from the Veteran's Primary Care dating back to 2001. 

In reviewing the private medical records it is clear that any mention of tinnitus was limited to the general medical histories associated with each visit to the private medical provider.  What is unclear is whether tinnitus was explained or ever discussed during these examinations.

Further, in the subsequent 2014 VA Audiological Examination the Veteran was never questioned about tinnitus, ringing, or buzzing in the ears.

The Veteran is competent to report what he experiences.  In this case, the probative value of the medical exams is less than the lay statements of the Veteran.  Despite the negative opinions, the first exam lacks probative value because the examiner assumed no current tinnitus.  The second exam lacks probative value because the examiner assumed that the Veteran had been told what tinnitus was during the first exam and responded in the negative. 

Weighed against the Veteran's claims of experiencing tinnitus for years and years, and with no reason to disbelieve the Veteran's claim that the term tinnitus was not explained to him, the Board concludes that the evidence is at least in equipoise.  The Veteran has offered competent and credible evidence that he was exposed to loud noises during service; in fact, he has been granted service connection for hearing loss.  The Board finds that his credible testimony, establishes that the Veteran did have a noise-related event in service.  What is left is competent, credible evidence from the Veteran of service onset of tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, service connection for tinnitus is warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for tinnitus is granted.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


